Citation Nr: 0125651	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bladder disability.

(The issues of whether an overpayment in the amount of $7,932 
of Department of Veterans Affairs (VA) compensation benefits 
was properly created, and entitlement to waiver of recovery 
of an overpayment of VA compensation benefits in the 
calculated amount of $7,932, are the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active duty from November 1967 to July 1968.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and June 1999 rating 
decisions of the VA Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  

In addition to development that may be required by the VCAA, 
further due process development must be undertaken.  The 
veteran has submitted disagreement with the denial of his 
claim for service connection for a bladder disability, but an 
SOC has not been provided.  This issue must accordingly be 
remanded in order for the RO to take such action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

This claim is therefore REMANDED for the following:

1.  The RO should ensure that any 
additional development undertaken in 
accordance with the VCAA has been 
completed to the extent possible.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implemented by the 
regulations that are set forth at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), are fully complied with and 
satisfied. 


3.  The RO should again review the 
record, and determine whether service 
connection for a bladder disability, on 
either direct or secondary service-
connection bases, can now be granted.

4.  If the decision remains unfavorable 
to the veteran, he and his representative 
should be furnished with a Statement of 
the Case (SOC) that sets forth all 
pertinent information, to include but not 
limited to all laws and regulations 
relating to direct and secondary service 
connection, regarding the veteran's claim 
for service connection for a bladder 
disability.  He and his representative 
should be advised that a Substantive 
Appeal must thereafter be received within 
60 days from the date of issuance of the 
SOC in order to perfect appellate review 
of this claim.

5.  If appellate review of this claim is 
perfected, the case should be returned to 
the Board for further consideration.  
Such action is to be coordinated with 
action taken in conjunction with the 
issues of whether an overpayment in the 
amount of $7,932 of VA compensation 
benefits was properly created, and 
entitlement to waiver of recovery of an 
overpayment of VA compensation benefits 
in the calculated amount of $7,932.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

(The issues of whether an overpayment in the amount of $7,932 
of VA compensation benefits was properly created, and 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $7,932, are 
the subject of a separate appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





